                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     MICHAEL SPORN,                                      CASE NO. 18-cv-05424-YGR
                                   6                   Plaintiff,
                                                                                             ORDER DIRECTING ADDITIONAL
                                   7             vs.                                         SUBMISSION AND VACATING HEARING
                                   8     TRANSUNION INTERACTIVE, INC.,                       Re: Dkt. Nos. 17, 18
                                   9                   Defendant.

                                  10

                                  11          The Court has reviewed plaintiff’s motion to remand (Dkt. No. 17) and defendant’s motion
                                  12   to transfer (Dkt. No. 18) as well as parties’ accompanying papers, including the declaration of
Northern District of California
 United States District Court




                                  13   Kate Anderson filed in Sgouros v. TransUnion Interactive, Inc., Case No. 1:14-cv-01850
                                  14   (“Sgouros”) (Dkt. No. 17-2.) The Court has also reviewed the docket in Sgouros, and it does not
                                  15   appear that the plaintiff in Sgouros has filed a motion for class certification.
                                  16          By no later than 9 a.m. on Monday, November 12, 2018, defendant shall file a written
                                  17   response to plaintiff’s factual assertions and arguments related to the statements in the Anderson
                                  18   declaration. Specifically, defendant shall address why an employee represented to the court in the
                                  19   Northern District of Illinois that defendant’s headquarters is in San Luis Obispo, California if that
                                  20   is not the case. Defendant shall also confirm whether plaintiff in Sgouros has filed a motion for
                                  21   class certification and address whether defendant plans to contest the nationwide nature of the
                                  22   proposed class.
                                  23          The Court further VACATES the hearing currently set for November 13, 2018. Following
                                  24   submission of the materials requested above, the Court may reset a hearing date if necessary.
                                  25          IT IS SO ORDERED.
                                  26

                                  27   Dated: November 7, 2018
                                                                                                 YVONNE GONZALEZ ROGERS
                                  28
                                                                                            UNITED STATES DISTRICT COURT JUDGE
